Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed June 25, 2019.
Claims 4, 5, 11-25, 27, 28, 32-34, 36, 37, 40, 43, 44, 47-49, 51, 54-56 and 59 have been canceled.  Claims 3, 6-10, 26, 29, 31, 35, 38, 39, 41, 42, 45, 46, 50, 52, 53, 57, 58 and 60 have been amended.
Claims 1-3, 6-10, 26, 29-31, 35, 38, 39, 41, 42, 45, 46, 50, 52, 53, 57, 58 and 60 are pending in the instant application.
Claims 1-3, 6-10, 26, 29-31, 35, 38, 39, 41, 42, 45, 46, 50, 52, 53, 57, 58 and 60 are subject to election/restriction as detailed below:


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Claims 1-3, 26, 29-31, 35, 38, 39, 41, 42, 45, 46, 50 and 60 link the inventions of Groups I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 1-3, 26, 29-31, 35, 38, 39, 41, 42, 45, 46, 50 and 60.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Group I, claims 6, 7, 8 and 9, drawn to a DNA-directed RNA interference (ddRNAi) construct comprising two or more nucleic acids with a DNA sequence coding for a short hairpin micro-RNA (shmiR), wherein each shmiR comprises: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; , TCR-, TCR-, CD3- and CD3-, wherein the two or more nucleic acids are selected from: (a) (i) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit; (b) (i) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit: (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; or (c) (1) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is  subunit, (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; 4A9000/00103/F W/5129433.6Attorney Docket No: 33214-43 116/USApplication No: 16/333,133(d) (i) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit; (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR- CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and wherein (a) (i) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 134; (ii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 120; and (iii) shmiR-TCR comprises an effector sequence set forth in SEQ ID NO: 116, (b) (i) shmiR-TCR- comprises an effector sequence set forth in SEQ ID NO: 100, (ii) shmiR-TCR- comprises an effector sequence set forth in SEQ ID NO: 116, and (iii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 134, (c) (i) shmiR-TCR- comprises an effector  comprises an effector sequence set forth in SEQ ID NO: 120, and (iii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 134, or (d) (i) shmiR-TCR- comprises an effector sequence set forth in SEQ ID NO: 100, 6A9000/00103/FW/5129433.6Attorney Docket No: 33214-431 16/US Application No: 16/333,133 (ii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 126; and (iii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 134.  If this is elected, a further election of species is required as detailed below:

Group II, claims 6 and 10, drawn to a DNA-directed RNA interference (ddRNAi) construct comprising two or more nucleic acids with a DNA sequence coding for a short hairpin micro-RNA (shmiR), wherein each shmiR comprises: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; and a primary micro RNA (pri-miRNA) backbone; wherein the effector sequence of each shmiR is substantially complementary to a region of corresponding length in a mRNA transcript for a T-cell receptor (TCR) complex subunit selected from the group consisting of: CD3-, TCR-, TCR-, CD3- and CD3-, wherein the two or more nucleic acids are selected from: (a) (i) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of  subunit; (b) (i) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit: (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; or (c) (1) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit, (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; 4A9000/00103/F W/5129433.6Attorney Docket No: 33214-43 116/USApplication No: 16/333,133(d) (i) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR-TCR- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the TCR- subunit; (ii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR  which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and (iii) a nucleic acid comprising or consisting of a DNA sequence coding for shmiR- CD3- which comprises an effector sequence which is substantially complementary to a region of corresponding length in a mRNA transcript for the CD3- subunit; and wherein (a) (i) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 153; (ii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 146; and (iii) shmiR-TCR comprises an effector sequence set forth in SEQ ID NO: 144, (b) (i) shmiR-TCR- comprises an effector sequence set forth in SEQ ID NO: 136, (ii) shmiR-TCR- comprises an effector sequence set forth in SEQ ID NO: 144, and (iii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 153, (c) (i) shmiR-TCR- comprises an effector sequence set forth in SEQ ID NO: 136, (ii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 146, and (iii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 153, or (d) (i) shmiR-TCR- comprises an effector sequence set forth in SEQ ID NO: 136, 6A9000/00103/FW/5129433.6Attorney Docket No: 33214-431 16/US Application No: 16/333,133 (ii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 149; and (iii) shmiR-CD3- comprises an effector sequence set forth in SEQ ID NO: 153.  If this is elected, a further election of species is required as detailed below:

Group III, claims 52 and 53, drawn to a method of producing a T-cell which does not express a functional TCR, said method comprising introducing into a T-cell one or more of a DNA-directed RNA interference (ddRNAi) construct comprising two or more nucleic acids with a DNA sequence coding for a short hairpin micro-RNA (shmiR), , TCR-, TCR-, CD3- and CD3-, a DNA construct comprising said ddRNAi construct and a chimeric antigen receptor (CAR), or an expression vector comprising said ddRNAi construct or DNA construct, or a composition comprising said ddRNAi construct, DNA construct or expression vector.

Group IV, claims 57 and 58, drawn to a method of preventing or treating cancer, graft versus host disease, infection, one or more autoimmune disorders, transplantation rejection, or radiation sickness in an individual in need thereof, comprising administering to said individual a T-cell comprising a DNA-directed RNA interference (ddRNAi) construct comprising two or more nucleic acids with a DNA sequence coding for a short hairpin micro-RNA (shmiR), wherein each shmiR comprises: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; and a primary micro RNA (pri-miRNA) backbone; wherein the effector sequence of each shmiR is substantially complementary to a region of corresponding length in a mRNA transcript for a T-cell receptor (TCR) complex subunit selected from the group consisting of: CD3-, TCR-, TCR-, CD3- and CD3-, a DNA construct comprising said ddRNAi construct and a chimeric antigen receptor (CAR), or an expression vector comprising said ddRNAi construct or DNA construct, or a composition comprising same.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of ddRNAi construct for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) ddRNAi construct from sets (a) (b) (c) and (d).  Either elect (a) (b) (c) or (d) from 
	If Group II is elected, Applicant is required to elect a single molecular embodiment of ddRNAi construct for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) ddRNAi construct from sets (a) (b) (c) and (d).  Either elect (a) (b) (c) or (d) from claim 6.  Further, elect (a) (b) (c) or (d) from claim 10.  NOTE:  The election made from claim 10 must match and correspond to the election made from claim 6.  For example, if Applicants elect (a) from claim 6, then Applicant must also elect (a) from claim 10.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635